Exhibit Matthew K. Rose Burlington Northern Chairman, President and Chief Executive Officer Santa Fe Corporation P.O. Box 961052 Fort Worth, TX 76161-0052 2650 Lou Menk Drive Fort Worth, TX 76131-2830 tel 817.867.6100 fax 817.352.7430 matthew.rose@bnsf.com November 17, 2009 Mr. Roger Nober Executive Vice President-Law and Secretary Burlington Northern Santa Fe Corporation 2650 Lou Menk Drive Fort Worth, Texas 76131-2830 Dear Roger: This letter amends and restates my letter to you, dated November 6, 2009, pursuant to which I waived my right to receive certain compensation and benefits under certain plans and agreements of Burlington Northern Santa Fe Corporation (the “Company”). Reference is made to (i) the Amended and Restated Change in Control Agreement, dated December 31, 2007, between the Company and myself (the “Change in Control Agreement”), (ii) the Burlington Northern Santa Fe 1999 Stock Incentive Plan and my award agreements thereunder (collectively, the “Stock Incentive Plan”), (iii) the Retirement Benefit Agreement, dated April 19, 2002 and as amended and restated September 21, 2006, between the Company and myself (the “Retirement Benefit Agreement” and, collectively with the Change in Control Agreement and the Stock Incentive Plan, the “Benefit Agreements”), and (iv) the Agreement and Plan of Merger, dated November 2, 2009, by and among Berkshire Hathaway Inc., R.
